JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-12-01167-CV

                  THE BOARD OF TRUSTEES OF THE HOUSTON
            FIRE FIGHTERS' RELIEF AND RETIREMENT FUND, Appellant

                                              V.

                       THE CITY OF HOUSTON, TEXAS, Appellee

   Appeal from the 189th District Court of Harris County. (Tr. Ct. No. 2012-28760).

         This case is an appeal from the final judgment signed by the trial court on December
21, 2012. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the trial court’s
judgment granting summary judgment to Appellee and issuing a writ of mandamus. There
also was reversible error in the trial court’s judgment denying summary judgment to the
Appellant. Accordingly, the Court reverses the trial court’s judgment and renders
judgment in favor of the Board of Trustees of the Houston Fire Fighters’ Relief and
Retirement Fund.

         The Court orders that the appellee, The City of Houston, Texas, pay all appellate
costs.
      The Court orders that this decision be certified below for observance.

Judgment rendered January 27, 2015.

Panel consists of Justices Jennings and Brown. Opinion delivered by Justice Brown.   y